IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,060


QUINTIN PHILLIPPE JONES, Appellant

v.


THE STATE OF TEXAS




ON  DIRECT APPEAL
FROM TARRANT COUNTY



Womack, J., filed a dissenting opinion in which Johnson, J., joined.


	With all respect to the Members of the Court who have decided otherwise, I would
not conclude, beyond a reasonable doubt, that the constitutional violation in admitting the
appellant's confessions to two additional murders at the punishment stage of this capital
trial did not contribute to the jury's verdict for capital punishment. I would sustain the
appellant's first point, affirm the judgment of guilt, and remand this case for a new punishment hearing.


En banc.
Delivered: November 5, 2003
Publish.